 


113 HR 5367 IH: Bank Account Seizure of Terrorist Assets Act
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5367 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2014 
Mr. Posey (for himself, Mr. Huizenga of Michigan, Mr. Mulvaney, and Mr. Westmoreland) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Terrorism Risk Insurance Act of 2002 to allow for the use of certain assets of foreign entities to satisfy certain judgments against terrorist parties, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Bank Account Seizure of Terrorist Assets Act or BASTA Act.  
2.Use of certain assets to satisfy judgments against terrorist parties
(a)In generalSection 201(a) of the Terrorism Risk Insurance Act of 2002 (28 U.S.C. 1610 note) is amended by adding at the end the following: For purposes of this section, the blocked assets of a terrorist party are subject to execution or attachment in aid of execution in order to satisfy such judgment regardless of whether the terrorist party ceases to be a terrorist party after such judgment is entered.. 
(b)DefinitionsSection 201(d) of the Terrorism Risk Insurance Act of 2002 (28 U.S.C. 1610 note) is amended— 
(1)in paragraph (2)— 
(A)in the matter preceding subparagraph (A), by striking means; 
(B)by amending paragraph (2)(A) to read as follows: 
 
(A)means any asset seized or frozen by the United States under section 5(b) of the Trading With the Enemy Act (50 U.S.C. App. 5(b)), under sections 202 and 203 of the International Emergency Economic Powers Act (50 U.S.C. 1701; 1702), or under section 805(b) of the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1904(b)); and; 
(2)by redesignating paragraph (4) as paragraph (5); and 
(3)by inserting after paragraph (3) the following: 
 
(4)PersonIn subsection (a), the term person means a person who, at the time the act of terrorism described in subsection (a) was committed upon which the judgment described in such subsection was obtained by that person, was either— 
(A)a national of the United States as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22));  
(B)a member of the Armed Forces of the United States; or 
(C)otherwise an employee of the Government of the United States, or of an individual performing a contract awarded by the United States Government, acting within the scope of the employee’s employment..  
3.Effective dateThe amendments made by this Act apply to any judgment entered before, on, or after the date of the enactment of this Act. 
 
